Christianson, Ch. J.
(concurring specially). The plaintiff has appealed from an order denying his motion for a new trial. He assigns as error: The denial of a motion to amend the complaint, rulings on the admission and exclusion of evidence, and the giving of certain instructions. The proposed amendment related to form rather than to *229Substance. The amended complaint merely stated the matters set forth in the original complaint somewhat more fully, and'it is difficult to understand why any objection should have been made to the filing of the amended complaint. But in any event the plaintiff was not prejudiced by the denial of the motion to amend, as no evidence would have been admissible under the amended complaint which was not admissible, and in fact actually admitted, under the original complaint.
Nor do I find any prejudicial error in the instructions. The rulings on evidence which are assailed relate almost entirely to matters more or less within the trial court’s sound, judicial discretion, and in no instance can it be said that such discretion was abused. I find nothing in the x’ecord which would justify an appellate court in saying that the plaintiff was denied a fair trial. I therefore concur in an affirmance of the judgment and the order appealed from. I do not, however, concur in the implied rebuke in the opinion prepared by Mr. Justice Robinson. It might be a wise policy to prevent appeals to this court in cases where small amounts, and no important legal principles, are involved; but that is a matter for legislative, and not for judicial, determination. And under the existing laws it is the duty of this court to determine .all matters which are properly submitted to it, and administer justice between litigants regardless of the amount involved.
Birdzell, J. I concur in the foregoing opinion.